             Case 1:19-cv-00129 Document 1 Filed 01/06/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAMES FORTUNE,

                                Plaintiff,                    Docket No. 1:19-cv-00129

        - against -                                           JURY TRIAL DEMANDED

 UNIVISION COMMUNICATIONS INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff James Fortune (“Fortune” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Univision Communications Inc.

(“Univision” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of an iconic copyrighted photograph of rocker

musician Gene Simmons and singer Cher, owned and registered by Fortune, a professional music

photographer. Accordingly, Fortune seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 1:19-cv-00129 Document 1 Filed 01/06/19 Page 2 of 5



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Fortune is a legendary professional music photographer in the business of

licensing his photographs to online and print media for a fee having a usual place of business at

12320 N. Oaks Drive, Ashland, VA 23005.

       6.      Upon information and belief, Univision is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 605 3rd

Avenue, New York, New York 10158. Upon information and belief Univision is registered with

the New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Univision has operated and continues website at the URL:

www.Univision.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Fortune photographed rocker musician Gene Simmons and singer Cher (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Fortune is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VAu 477-427.	

       B.      Defendant’s Infringing Activities
                Case 1:19-cv-00129 Document 1 Filed 01/06/19 Page 3 of 5



          10.    On July 15, 2018, Univision ran an article on the Website entitled KC and the

Sunshine Band, transformando la musica y creando exitos desde los anos 70. See

https://www.univision.com/san-francisco/kdtv/especiales/premios-juventud/kc-and-the-sunshine-

band-transformando-la-musica-y-creando-exitos-desde-los-anos-70-fotos. A true and correct

copy of the article and a screenshot of the Photograph on the Website are attached hereto as

Exhibit B.

          11.    Univision did not license the Photograph from Plaintiff for its Wesbite, nor did

Univision have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          13.    Univision infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Univision is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
             Case 1:19-cv-00129 Document 1 Filed 01/06/19 Page 4 of 5



       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Univision be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                  DEMAND FOR JURY TRIAL
             Case 1:19-cv-00129 Document 1 Filed 01/06/19 Page 5 of 5



       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 6, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard P. Liebowitz, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff James Fortune
